Citation Nr: 0304041	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-22 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to September 1974.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which granted 
service connection for bilateral hearing loss rated 
noncompensable.  


FINDING OF FACT

Throughout the appellate period the veteran's hearing acuity 
has been no worse than level I in each ear.  


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100, Tables VI and VII (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Regulations 
implementing the VCAA have now been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The case has been reviewed under the VCAA.  After reviewing 
the claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  Well-groundedness is not 
an issue.  In the September 2002 decision, and in a November 
2002 statement of the case (SOC), the veteran was given 
notice of the evidence necessary to substantiate his claim, 
and of what was of record.  VA's duty to notify includes the 
duty to tell the veteran what evidence, if any, he is 
responsible for submitting to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That was 
done in this case.  In an April 2002 letter from the RO, and 
in the November 2002 SOC, the veteran was notified what 
evidence he needed to submit in order to substantiate his 
claim, and what evidence VA would obtain.  The letter and SOC 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records. 

The RO has obtained the veteran's service medical records, 
all identified records from private medical care providers 
and from VA medical facilities, and he has been accorded VA 
examination.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development is 
complete to the extent possible; VA's duties to inform and 
assist are met; and the veteran is not prejudiced by the 
Board's review of the case based on the current record.

Background

Service medical records show that the veteran had the onset 
of a bilateral hearing loss in service.  Service connection 
for bilateral hearing loss, rated noncompensable, was granted 
by RO decision in September 2002, and the veteran appealed.  
Essentially, he maintains that his bilateral hearing loss is 
productive of greater impairment than is reflected by the 
noncompensable rating assigned.  

On VA audiological evaluation in July 2002, audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
25
90
95
LEFT
15
35
75
75

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 55 decibels in the right ear 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent, bilaterally.  The 
diagnosis was profound high frequency sensorineural hearing 
loss in the right ear, and mild to severe high frequency 
sensorineural hearing loss in the left ear, with excellent 
speech recognition ability and normal middle ear functioning, 
bilaterally.  

Outpatient records from a private medical facility, dated 
from September 2000 to December 2001, are negative for any 
complaints or treatment related to hearing loss.  VA 
outpatient records dated in January 2002 indicate the veteran 
complained of bilateral hearing loss, but no treatment for 
hearing loss is shown.  

In his notice of disagreement, the veteran stated that it is 
very difficult for him to communicate with co-workers.  He 
also had problems communicating with service staff at 
restaurants and other public places.  He often relied on 
friends for assistance in communicating with others.  

On private audiological evaluation in August 2002, 
audiometric studies showed that puretone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
75
85
LEFT
20
25
55
70

The average pure tone thresholds for the 1000, 2000, 3000, 
and 4000 Hertz frequencies were 51 decibels in the right ear 
and 43 decibels in the left ear.  Speech recognition ability 
was not reported.  
Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as is the situation 
here, separate ratings can be assigned for separate periods 
of time, based on the facts found.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

When findings on audiometric studies during the evaluation 
period (since the grant of service connection) are compared 
to Table VI of the rating schedule, the results are that the 
veteran has level I hearing in the right ear and level I 
hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, 
Code 6100, such hearing acuity warrants a noncompensable 
rating.  An exceptional pattern of hearing (as specified in 
38 C.F.R. § 4.86), which would permit rating under alternate 
criteria, is not shown.  Consequently, the schedular criteria 
do not allow for a compensable rating in this case.  The 
matter of an extraschedular rating under 38 C.F.R. § 3.321 
has not been raised specifically.  The Board's review of the 
evidence did not disclose any evidence of factors such as 
frequent hospitalizations or marked interference of 
employment due to the hearing loss disability which would 
raise the matter of an extraschedular rating.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, the claim must be denied.  


ORDER

A compensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

